

Exhibit 10.4(a)
 
INSTRUMENT AMENDING
 
LYONDELL CHEMICAL COMPANY
 
EXECUTIVE DEFERRAL PLAN
 


 
Lyondell Chemical Company hereby amends the Lyondell Chemical Company Executive
Deferral Plan (“Plan”), effective as of January 1, 2008, unless otherwise
indicated, as follows:
Section 4.2(e) is amended and restated in its entirety to read as follows:


(e)            Key Employees.


If  Participant is a Key Employee entitled to payment of Supplementary Benefits
due to Separation from Service, payment shall not begin until six (6) months
following the Key Employee’s Separation from Service, whether in a lump sum or
installment payment form.  Lump sum and installment payments shall be calculated
on the Account value at the delayed Distribution date and shall commence as soon
as administratively possible following the delayed Distribution date; provided,
however, that this Section 4.2 (e) shall apply only if the Company is a
corporation any stock in which is publicly traded on an established securities
market or otherwise.


Section 7.4 is amended and restated in its entirety to read as follows:


Section 7.4             Effect of Legislation.
It is intended that the provisions of the Plan satisfy the requirements of Code
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable.  Therefore, the Administrative Committee
may make adjustments to the Plan and may construe the provisions of the Plan in
accordance with the requirements of Code Section 409A.  If any Plan provision
would result in imposition of an excise tax under Code Section 409A, the terms
of Code Section 409A shall apply and that Plan provision will be reformed to
avoid the excise tax.


IN WITNESS WHEREOF, the undersigned, being duly authorized on behalf of the
Company, has executed this Instrument on this 3rd day December, 2007.


ATTEST:                                                                           
LYONDELL CHEMICAL COMPANY




BY:    /s/ Mindy G.
Davidson                                       BY:            /s/ Dan F. Smith
Assistant
Secretary                                                             Dan F.
Smith
Chairman, President and
Chief Executive Officer
